 


109 HR 4170 IH: Fugitive Apprehension Assistance Act of 2005
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4170 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Sessions (for himself, Mr. Boozman, Mr. Kuhl of New York, and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide administrative subpoena authority to apprehend fugitives. 
 
 
1.Short titleThis Act may be cited as the Fugitive Apprehension Assistance Act of 2005.  
2.Administrative subpoenas to apprehend fugitives 
(a)In generalChapter 49 of title 18, United States Code, is amended by adding at the end the following: 
 
1075.Administrative subpoenas to apprehend fugitives 
(a)DefinitionsIn this section: 
(1)FugitiveThe term fugitive, inter alia, means a person who— 
(A)having been accused of committing a felony by complaint, information, or indictment under Federal law or having been convicted of committing a felony under Federal law, flees or attempts to flee from or evades or attempts to evade the jurisdiction of the court with jurisdiction over the felony; 
(B)having been accused of committing a felony by complaint, information, or indictment under State law or having been convicted of committing a felony under State law, flees or attempts to flee from, or evades or attempts to evade, the jurisdiction of the court with jurisdiction over the felony; 
(C)escapes from lawful Federal or State custody after having been accused by complaint, information, or indictment or having been convicted of committing a felony under Federal or State law; or 
(D)is in violation of subparagraph (2) or (3) of the first undesignated paragraph of section 1073. 
(2)InvestigationThe term investigation means, with respect to a State fugitive described in subparagraph (B) or (C) in paragraph (1), an investigation in which there is reason to believe that the fugitive fled from or evaded, or attempted to flee from or evade, the jurisdiction of the court, or escaped from custody, in or affecting, or using any facility of, interstate or foreign commerce, or as to whom an appropriate law enforcement officer or official of a State or political subdivision has requested the Attorney General to assist in the investigation, and the Attorney General finds that the particular circumstances of the request give rise to a Federal interest sufficient for the exercise of Federal jurisdiction pursuant to section 1075. 
(3)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
(b)Subpoenas and witnesses 
(1)SubpoenasIn any investigation with respect to the apprehension of a fugitive, the Attorney General may subpoena witnesses for the purpose of the production of any records (including books, papers, documents, electronic data, and other tangible and intangible items that constitute or contain evidence) that the Attorney General finds, based on articulable facts, are relevant to discerning the whereabouts of the fugitive. A subpoena under this subsection shall describe the records or items required to be produced and prescribe a return date within a reasonable period of time within which the records or items can be assembled and made available: Provided, however, That procedures other than subpoenas shall be used to obtain documents and information from Federal agencies. 
(2)WitnessesThe attendance of witnesses and the production of records may be required from any place in any State or other place subject to the jurisdiction of the United States at any designated place where the witness was served with a subpoena, except that a witness shall not be required to appear more than 500 miles distant from the person’s residence or from the place where the witness was served. Witnesses summoned under this section shall be paid the same fees and mileage that are paid witnesses in the courts of the United States. 
(3)ProhibitionsNothing in this section shall require the attendance of witnesses or the production of records whose attendance or production is otherwise prohibited by law. 
(c)Service 
(1)AgentA subpoena issued under this section may be served by any person designated in the subpoena as the agent of service. 
(2)Natural personService upon a natural person may be made by personal delivery of the subpoena to that person or by certified mail with return receipt requested. 
(3)CorporationService may be made upon a domestic or foreign corporation or upon a partnership or other unincorporated association that is subject to suit under a common name, by delivering the subpoena to an officer, to a managing or general agent, or to any other agent authorized by appointment or by law to receive service of process. 
(4)AffidavitThe affidavit of the person serving the subpoena entered on a true copy thereof by the person serving it shall be proof of service. 
(d)Contumacy or refusal 
(1)In generalIn the case of the contumacy by or refusal to obey a subpoena issued to any person, the Attorney General may invoke the aid of any court of the United States within the jurisdiction in which the investigation is carried on or of which the subpoenaed person is an inhabitant, or in which he carries on business or may be found, to compel compliance with the subpoena. The court may issue an order requiring the subpoenaed person to appear before the Attorney General to produce records if so ordered. 
(2)ContemptAny failure to obey the order of the court may be punishable by the court as contempt thereof. 
(3)ProcessAll process in any case to enforce an order under this subsection may be served in any judicial district in which the person may be found. 
(4)Rights of subpoena recipientNot later than 20 days after the date of service of an administrative subpoena under this section upon any person, or 10 days before the return date specified in the subpoena, whichever period is shorter, such person may file, in the district within which such person resides, is found, or transacts business, a petition to modify or quash such subpoena on grounds that— 
(A)the terms of the subpoena are unreasonable or unnecessary; 
(B)the subpoena fails to meet the requirements of this section; or 
(C)The subpoena violates the constitutional rights or any other legal rights or privilege of the subpoenaed party. 
(e)Guidelines 
(1)In generalThe Attorney General shall issue guidelines governing the issuance of administrative subpoenas pursuant to this section. 
(2)ReviewThe guidelines required by this subsection shall mandate that administrative subpoenas may be issued only after review and approval of senior supervisory personnel, as determined by the Attorney General, of the relevant component of the Department of Justice, as the case may be. 
(f)Delayed notice 
(1)In generalWhere an administrative subpoena is issued under this section to a provider of electronic communication service, (as defined in section 2510 of this title) or remote computing service (as defined in section 2711 of this title), the Attorney General may— 
(A)In accordance with section 2705(a) of this title, delay notification to the subscriber or customer to whom the record pertains; and  
(B)apply to a court, in accordance with section 2705(b) of this title for an order commanding the provider of electronic communication service or remote computing service not to notify any other person of the existence of the subpoena or court order. 
(2)Subpoenas for financial recordsIf a subpoena is issued under this section to a financial institution for financial records of any customer of such institution, the Attorney General may apply to a court under section 1109 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3409) for an order to delay customer notice as otherwise required. 
(3)Nondisclosure requirements 
(A)In generalExcept as otherwise provided in paragraphs (1) and (2), the court may require the party to whom an administrative subpoena is directed to refrain from notifying any other party or person of the existence of the subpoena for 30 days. 
(B)ExtensionThe Attorney General may apply to a court for an order extending the time for such period as the court deems appropriate. 
(C)Criteria for extensionThe court shall enter an order under paragraph (2) if it determines that there is reason to believe that notification of the existence of the administrative subpoena will result in— 
(i)endangering the life or physical safety of an individual; 
(ii)flight from prosecution or custody or confinement after conviction;  
(iii)destruction or tampering with evidence; 
(iv)intimidation of potential witnesses; or 
(v)otherwise seriously jeopardizing an investigation or undue delay in trial. 
(g)Immunity from civil liabilityAny person including officers, agents, and employees, who in good faith produce the records or items required in a subpoena shall not be liable in any court of any State or the United States to any customer or other person for such production or for nondisclosure of that production to the customer, in compliance with the terms of a court order for nondisclosure.. 
(b)Technical and conforming amendmentThe analysis for chapter 49 of title 18, United States Code, is amended by adding at the end of the following: 
 
 
1075. Administrative subpoenas to apprehend fugitives. 
 
